DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 11 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0348542 to Ma et al.
In regards to claim 1, Ma teaches a photonic device (Figures 2 & 3) comprising a waveguide (17) comprising a refractive index, wherein the refractive index changes according to a thermo-optic effect as a temperature of the photonic device fluctuates [0028], and a compensation structure (13 & 14) positioned on the photonic device at a first distance from the waveguide, wherein the compensation structure applies a compensation stress on the waveguide as the temperature of the photonic device fluctuates, wherein the compensation stress alters the thermo-optic effect on the refractive index of the waveguide.  Although Ma does not expressly state via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide, Ma does teach the sub-heating electrode to expand and contrast in response to temperature changes to reduce stress. [0010 & 0033]  Furthermore, Applicant teaches in the Specification, paragraph [0032], that the expansion of a metal material causes the waveguide materials to expand and therefore exert a pressure.  Since Ma teaches the sub-heating electrode to be a metal material that expands and contrast and Applicant teaches the expansion of the metal materials to exert a pressure, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the device of Ma to compensate stress via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide.
In regards to claim 2, Ma teaches the first distance provides a protective distance between the compensation structure and the waveguide, wherein the protective distance prevents optical interference from the compensation structure on the waveguide.
	In regards to claims 3 and 4, Ma teaches the compensation structure comprises at least one metal material layer (claim 3) and at least one material layer comprising a semiconductor, metalloid material or a nonmetal material (claim 4). [0012, 0027]
	In regards to claim 5, Ma teaches the compensation structure comprises a single material layer, wherein the single material layer is positioned above or below the waveguide at the first distance.
In regards to claim 9, Ma teaches a delay line photonic arrangement (Figures 2 & 3) comprising a first arm waveguide (11) with a first optical phase, a second arm waveguide (12) with a second optical phase, wherein a difference between the first optical phase and the second optical phase changes according to a thermo-optic effect as a temperature of the first arm waveguide and the second arm waveguide fluctuates [0028] and a compensation structure (13 & 14) positioned at a first distance from at least one arm waveguide of the first arm waveguide and the second arm waveguide, wherein the compensation structure applies a compensation stress on the at least one arm waveguide as a temperature of the compensation structure fluctuates, wherein the compensation stress alters the thermo-optic effect on the difference between the first optical phase and the second optical phase. Although Ma does not expressly state via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide, Ma does teach the sub-heating electrode to expand and contrast in response to temperature changes to reduce stress. [0010 & 0033]  Furthermore, Applicant teaches in the Specification, paragraph [0032], that the expansion of a metal material causes the waveguide materials to expand and therefore exert a pressure.  Since Ma teaches the sub-heating electrode to be a metal material that expands and contrast and Applicant teaches the expansion of the metal materials to exert a pressure, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the device of Ma to compensate stress via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide.
In regards to claim 10, Ma teaches the first distance provides a protective distance between the compensation structure and the at least one arm waveguide, wherein the protective distance prevents optical interference from the compensation structure on the at least one arm waveguide.
In regards to claims 11 and 12, Ma teaches the compensation structure comprises at least one metal material layer (claim 11) and at least one material layer comprising a semiconductor, metalloid material or a nonmetal material (claim 12). Vermeulen teaches an electric current to create the heating element and therefore teaches a metal/metalloid. [0012, 0027]
In regards to claim 13, Ma teaches the compensation structure comprises a single material layer, wherein the single material layer is positioned above or below the at least one arm waveguide at the first distance.
In regards to claim 17, although Ma does not expressly teach the delay line photonic arrangement comprises one of: an optical filter; an optical multiplexer; and an optical demultiplexer, each of these elements are elements commonly incorporated in photonic devices.  Each of these elements provide optical manipulation and can be incorporated depending on the desired output.  Since each of these elements are readily available, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the delay line photonic arrangement comprises one of: an optical filter; an optical multiplexer; and an optical demultiplexer.
In regards to claim 18, Ma teaches a method (Figures 2 & 3) comprising determining a first refractive index of a waveguide in a photonic device, determining a drift of a refractive index of a material of the waveguide due to thermo-optic conditions, determining a size and a position of a compensation structure to alter the drift in photonic device properties and disposing the compensation structure within the photonic device according to the size and the position. [0028]  Although Ma does not expressly state via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide, Ma does teach the sub-heating electrode to expand and contrast in response to temperature changes to reduce stress. [0010 & 0033]  Furthermore, Applicant teaches in the Specification, paragraph [0032], that the expansion of a metal material causes the waveguide materials to expand and therefore exert a pressure.  Since Ma teaches the sub-heating electrode to be a metal material that expands and contrast and Applicant teaches the expansion of the metal materials to exert a pressure, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the device of Ma to compensate stress via pressure exerted by the compensation structure on surrounding materials between the compensation structure and the waveguide.
In regards to claim 19, Ma teaches disposing the compensation structure within the photonic device comprises at least one of applying at least one compensation structure layer above a waveguide plane comprising the waveguide applying at least one additional compensation structure layer (13 & 14) below the waveguide plane and applying at least one further compensation structure layer within the waveguide plane.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874